Exhibit Consent of Independent Registered Public Accounting Firm United Western Bancorp, Inc. and subsidiaries We consent to the incorporation by reference in the registration statements on FormS-8 (Nos. 333-143096, 333-135570, 333-135568, and 333-135567) and registration statement (No. 333-130550) on Form S-3 of United Western Bancorp, Inc. and subsidiaries of our report dated March 3, 2009, with respect to the consolidated financial statements of United Western Bancorp, Inc. and subsidiaries and the effectiveness of internal control over financial reporting, which report appears in this Annual Report on Form10-K of United Western
